         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  SECURITIES AND EXCHANGE
                  COMMISSION,

                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:18-cv-283

                  JARED GABRIEL FORRESTER,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with this Court's Order dated March 27, 2020, granting Plaintiff Securities and

                      Exchange Commission's Motion for Summary Judgment, judgment is entered in favor of Plaintiff

                      Securities and Exchange Commission and against Jared Gabriel Forrester. This judgment includes

                      and incorporates the directives and terms of the March 27, 2020 Order and the Order dated April 9,

                      2019, granting Permanent Injunction against the Defendant Jared Gabriel Forrester. This case

                      stands closed.
                                 ed.



            Approved by: ________________________________
                           ________________
                                         ________________




            March 31, 2020                                                      Scott L. Poff
           Date                                                                 Clerk
                                                                                C



                                                                                (By) Deputy
                                                                                (B      uty Clerk
GAS Rev 10/1/03
